Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 11/24/2021 ("11-24-21 OA"), the Applicant amended claims 1, 6, 8, 10, 11 and 16 and amended the title on 02/24/2022 ("02-24-22 Response."). 
The Applicant also filed a terminal disclaimer in the 02/24/2022. The terminal disclaimer was approved on 02/24/22. 
Currently, claims 1-20 are pending. 


Information Disclosure Statement
The Applicant submitted an information disclosure statement (IDS) on 02/24/2022 ("02-24-22 IDS") after the 11-24-21 OA.  Since the Applicant has met the provisions of 37 CFR 1.97, the 02-24-22 IDS is in compliance and is being considered by the examiner.

Response to Arguments
Applicant’s amendments to the title have overcome the objection to the Specification as set forth starting on page 3 under line item number 1 of the 11-24-21 OA.
Despite the applicant's amendment to claim 11, the objection to the claim 11 set forth on page 3 under line item number 2 of the 11-24-21 OA has been maintained, because "the control system" still lacks antecedent basis. 
The terminal disclaimer approved on 02/24/2022 has overcome the nonstatutory provisional double patenting rejection of claims 1-20 as being unpatentable over claims 1, 2, 10, 11, 13, 14 and 16-29 of the '143 Parent Patent set forth starting on page 4 under line item number 3 of the 02-10-21 OA.
02-24-22 IDS submitted with a fee has necessitated new grounds of rejection below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "wherein the glove has conducting tracks which electrically connect the contact point with remaining peripheral devices" of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 11 and 12 are objected to because "the control system" in claim 11 lacks antecedent basis. Claim 12 is objected to for depending from the objected claim 11. Please consider amending "the control system" in claim 11 to "the portable control system." Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):
	
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
	
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Claim 9 fails to comply with the written description requirement, because a limitation of "wherein the glove has conducting tracks which electrically connect the contact point with remaining peripheral devices" is not supported by the original disclosure.
	Claim 10 is rejected for depending from the rejected claim 9. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 is indefinite, because it is unclear what the "remaining peripheral devices" are referring to as neither the base claim 1 nor the intervening claims 3 and 4 recite at least three peripheral devices since claim 9 recites that there are remaining peripheral devices. 
	Claim 10 is indefinite, because it depends from the indefinite claim 9. 
 
Claim Rejections - 35 USC § 1021.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. US 7,837,112 B2 to An ("An") (cited in the 02-24-22 IDS).
Figs. 1 and 2 of An have been provided to support the rejections below: 

    PNG
    media_image1.png
    480
    351
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    385
    media_image2.png
    Greyscale


	Regarding independent claim 1, An teaches a workwear unit for detecting, documenting, analyzing, monitoring and/or teaching processes comprising:
	a portable control system 5 (col. 5, ln 1-12 - "The main board 5 controls the overall operation of the wearable bar code reader 1...");
	at least one functional module 50, 91 (col. 8, ln 13-20 - "...the glove 90 furnished with the external button 91 that electrically connected to the conduction wire 7 electrically connected to the main board 5 to operate the bar code reading unit 50. Thus, the bar code reader 3 may be operated while wearing the glove 90 as required.") connected with the portable control system 5, and which comprises at least a sensor module 50 and a peripheral device 91; and

	Regarding claim 2, An teaches the sensor module 50 that has an environment (e.g., electron beam) sensor system (col. 6, ln 37-49 - "The bard code reading unit 50 includes a beam emission lens 51 for emitting the electron beam toward the bar code of the target object, and a sensor (not shown) for monitoring the electron beam reflected from the bar code of the target object...").
	Regarding claim 3, An teaches the peripheral device 91 that is integrated into the glove (col. 8, ln 21-29 - "Also, the external button 91 is invisibly installed to a portion of the glove 90 to be put with an index finger of a user..."), and/or the glove 90 has a seat 92 (col. 8, ln 21-29 - "A pocket 92") for the sensor module 50 and the portable control system 5.
	Regarding claim 4, An teaches the peripheral device 91 that has a contact point via (e.g., electrical contact of the button; col. 8, ln 13-20 - "...the glove 90 furnished with the external button 91 that electrically connected to the conduction wire 7 electrically 
	Regarding claim 11, An teaches the pocket 92 into which the sensor module 50 and the portable control system 5 can be inserted and from which the sensor module 50 and the portable control system 5 can be withdrawn again, or in that the seat 92 is a guide 92 in which the sensor module 50 and the control system can be pushed in and out. 
	Regarding claim 12, An teaches the pocket 92 or the guide 92 that is partly open such that a connecting portion of the sensor module can be plugged into the pocket 92 or can be pushed into the guide 92. 
	Regarding claim 13, An teaches the guide 92 that has two (vertical opposing sidewalls of the seat 92) which delimit the guide 92 in a transverse direction. 
	Regarding claim 14, An teaches at one end (closed end that opposes the opening of the seat 92) of the guide 92, the rails are connected with each other by a termination (bottom of the seat), the termination delimiting the guide 92 in a longitudinal direction. 
	Regarding claim 15, An teaches the guide 92 that has a base plate (bottom part of the seat 92) which is fastened to the glove 90 and from which the termination and/or the rails extend at an acute angle toward each other. 
	Regarding claim 18, An teaches the sensor module 50 and the portable control system 5 that can be fastened to the glove 90 by the seat 92. 
	Regarding claim 19, An teaches the sensor module 50 that has an output (col. 6, ln 37-49 - "The bar code reading unit 50 and the main board 5 are electrically connected 
	Regarding claim 20, An teaches the electrical release 91 that is arranged in a region of a first phalanx of the index finger (A region is reasonably broad to include a proximity of the first phalanx.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over An and further in view of Pub. No. US 2003/0006962 A1 to Bajramovic (" '962 Bajramovic") (cited in the 02-24-22 IDS).
	Regarding claim 5, An does not teach the peripheral device that has at least one contact sensor which is located at a fingertip of the glove.

	'962 Bajramovic further teaches that the "Optical sensor 42 can be any suitable optical sensor, which is capable of accurately tracking movement of tracking device 24 over surface 50 and generating an electrical movement signal corresponding thereto. The movement signal generated by optical sensor 42 is sent along wires 46, which are laid into the fabric of glove 14, to transmitter 30 for relaying to a computer for controlling a cursor on a video/display" (para [0069]). "Traditional optical sensors used for tracking movement have required use of a special mouse pad to enable the sensor to accurately detect and measure movement. Newly designed optical sensors no longer require a special mouse pad and can function on virtually any surface..." (para [0069]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the workwear unit of An by employing a tracking device 24 having an optical contact sensor 42 and extending the fabric of the glove such that the tracking device 24 is placed on the end of the index finger as taught by '962 Bajramovic, so as to add a functionality of being able to control a cursor on a video/display by tracking the movement of the finger tip (para [0069).
Also, “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 6 and intervening claim 3 or (ii) claim 6 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 3.
Claim 7 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 7 and intervening claim 3 or (ii) claim 7 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 3.
Claim 8 is allowable for depending from the allowable claim 7. 
Claim 16 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 16 and the intervening claims 3, 11, 13, 14 and 15 or (ii) claim 16 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 3, 11, 13, 14 and 15. 
Claim 17 is allowable for depending from the allowable claim 16. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/24/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        02 March 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.